                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION
 TIMOTHY D. BASS,                                   )
                                                    )
                                Plaintiff,          )
                                                    )
                      v.                            )      No. 6:18-03356-CV-RK
                                                    )
                                                    )
 COMMISSIONER OF SSA;                               )
                                                    )
                                                    )
                                Defendant.          )
                                             ORDER
       Before the Court is Plaintiff’s appeal brought under 42 U.S.C. § 405(g) seeking review of
Defendant Commissioner of Social Security Administration’s (“SSA”) denial of disability benefits
as rendered in a decision by an Administrative Law Judge (“ALJ”). For the reasons below, the
decision of the ALJ is REVERSED and REMANDED.
                                       Standard of Review
       The Court’s review of the ALJ’s decision to deny disability benefits is limited to
determining if the decision “complies with the relevant legal requirements and is supported by
substantial evidence in the record as a whole.”         Halverson v. Astrue, 600 F.3d 922, 929
(8th Cir. 2010) (quoting Ford v. Astrue, 518 F.3d 979, 981 (8th Cir. 2008)). “Substantial evidence
is less than a preponderance of the evidence, but is ‘such relevant evidence as a reasonable mind
would find adequate to support the [ALJ’s] conclusion.’” Grable v. Colvin, 770 F.3d 1196, 1201
(8th Cir. 2014) (quoting Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001)). In determining
whether existing evidence is substantial, the Court takes into account “evidence that detracts from
the [ALJ’s] decision as well as evidence that supports it.” Cline v. Colvin, 771 F.3d 1098, 1102
(8th Cir. 2014) (citation omitted). “If the ALJ’s decision is supported by substantial evidence, [the
Court] may not reverse even if substantial evidence would support the opposite outcome or [the
Court] would have decided differently.” Smith v. Colvin, 756 F.3d 621, 625 (8th Cir. 2014) (citing
Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001)). The Court does not “re-weigh the evidence
presented to the ALJ.” Guilliams v. Barnhart, 393 F.3d 798, 801 (8th Cir. 2005) (citing Baldwin v.
Barnhart, 349 F.3d 549, 555 (8th Cir. 2003)). The Court must “defer heavily to the findings and
conclusions of the [ALJ].” Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir. 2010) (citation omitted).
                                           Discussion
       By way of overview, the ALJ determined Plaintiff suffered from the following severe
impairments: seizure disorder variously diagnosed as epilepsy and as transient ischemic attack
(“TIA”), lumbar and cervical degenerative disc disease, and left shoulder osteoarthritis. The ALJ
also determined that Plaintiff has the following non-severe impairments: hyperlipidemia, gastric
ulcer, cholecystectomy, and depression.      However, the ALJ found that none of Plaintiff’s
impairments, whether considered alone or in combination, meet or medically equal the criteria of
one of the listed impairments in 20 CFR Pt. 404, Subpt. P, App. 1 (“Listing”). Additionally, the
ALJ found that despite his limitations, Plaintiff retained the residual functional capacity (“RFC”)
to perform light work as defined by 20 C.F.R. §§ 404.1567(b) and 416.967(b) except he can lift
and carry 20 pounds occasionally and 10 pounds frequently, stand and/or walk six hours in an
eight-hour workday, and sit six hours in an eight-hour workday. He can occasionally climb,
balance, stoop, kneel, crouch, and crawl. He should avoid constant overhead reaching with the
left arm but can frequently reach overhead with the left arm. He cannot climb ladders, ropes,
scaffolds, and must avoid exposure to hazardous conditions such as unprotected heights and
moving machinery. Although the ALJ found that Plaintiff is unable to perform any past relevant
work, the ALJ found that considering Plaintiff’s age, education, work experience, and RFC,
Plaintiff can perform jobs that exist in significant numbers in the national economy.
       On appeal, Plaintiff argues the ALJ erred in evaluating his RFC and the ALJ erred in
evaluating his subjective symptoms. The Court will address each in turn.
  I.   The ALJ Erred in Evaluating Plaintiff’s RFC
       A claimant’s RFC is the most he can do despite the combined effects of his limitations. 20
C.F.R. §§ 404.1545, 416. 945. It is the plaintiff’s burden to prove his RFC, and the ALJ must
determine the RFC based on all relevant evidence in the record. Buford v. Colvin, 824 F.3d 793,
796 (8th Cir. 2016). The determination of a plaintiff’s RFC at the administrative hearing level is
the responsibility of the ALJ alone. Kamman v. Colvin, 721 F.3d 945, 950 (8th Cir. 2013).
Evidence relevant to the RFC determination includes medical records, observations of treating
physicians and others, and a plaintiff’s own description of his limitations. McKinney v. Apfel, 228
F.3d 860, 863 (8th Cir. 2000) (citation omitted). The RFC determination must be supported by

                                                2
substantial evidence, including at least some medical evidence. Dykes v. Apfel, 223 F.3d 865, 867
(8th Cir. 2000). Where an ALJ fails to support the RFC with medical evidence, it cannot be said
the resulting RFC is supported by substantial evidence. Hallstrom v. Massanari, 270 F.3d 715,
722 (8th Cir. 2001). However, an ALJ is not required “to mechanically list and reject every
possible limitation.” Nash v. Comm’r Soc. Sec. Admin., 907 F.3d 1086, 1090-91 (8th Cir. 2018)
(quotation omitted); Peterson v. Colvin, 2013 WL 6237868, at *4 (W.D. Mo. Dec. 3, 2013)
(“Plaintiff overstates the law by contending there must be medical evidence that precisely supports
each component of the RFC.”)
           A. The ALJ Did Not Err in Evaluating Plaintiff’s Spine Conditions
       Plaintiff first argues the ALJ erred in evaluating Plaintiff’s disc disease and osteoarthritis
(“OA”). Plaintiff’s argument asserts the ALJ failed to consider evidence concerning Plaintiff’s
spine condition after the onset date and that the record does not contain medical evidence from
which a proper determination of Plaintiff’s functional limitations can be made. This argument is
without merit. First, the ALJ’s RFC decision takes into account Plaintiff’s severe degenerative
disc disease and left shoulder OA. (Tr. 31.) Second, there was substantial evidence that
undermined the severity of Plaintiff’s spinal condition. For instance, in 2015, neurologist Steven
Otto, M.D., reported that Plaintiff demonstrated full strength and sensation, normal muscle tone
and bulk, and the ability to walk without significant difficulty. (Tr. 30, 261-62.) In early 2016, a
CT scan was negative for fractures and indicated normal alignment with no definitive neural
impingement. (Tr. 30, 279.) In March 2017, Plaintiff reported that his pain was manageable, and
certified physician assistant, Amber Beck, PA-C, noted that Plaintiff had a good range of motion
in the cervical spine. (Tr. 30, 636-37.) Finally, the ALJ explained that Plaintiff’s disc disease and
OA were not disabling because Plaintiff had been able to work as a truck driver despite these
disorders. (Tr. 31.) Therefore, the ALJ’s determination on this point was supported by substantial
evidence and the ALJ did not err in evaluating Plaintiff’s spine condition.
           B. The ALJ Did not Err in Considering Plaintiff’s Seizures
       Plaintiff next argues the ALJ erred by ignoring Plaintiff’s reported seizures after March 24,
2017. Plaintiff was diagnosed with a seizure disorder. On January 23, 2016, Plaintiff experienced
a seizure, witnessed by his wife, and was treated at an emergency department. (Tr. 269.) Plaintiff
had indicated this was his first seizure in fifteen years. (Id.) However, in February 2016, Plaintiff
told Dr. Otto he had been lying about the frequency of his seizures in order to keep working.

                                                 3
(Tr. 632.) On March 24, 2017, Plaintiff denied recent seizures and it appeared that medication
was addressing his symptoms. (Tr. 30, 532.) Then, in June and July 2017, Plaintiff reported
having a seizure about once a month. (Tr. 563, 566.) The ALJ did not err for several reasons.
First, “failure to cite to specific evidence does not indicate that such evidence was not considered,”
and “an ALJ is not required to discuss every piece of evidence submitted.” Wildman v. Astrue,
596 F.3d 959, 966 (8th Cir. 2010). The ALJ’s failure to discuss the June and July 2017 records
does not mean the records were not considered. Second, the records cited by Plaintiff include only
his self-reports to physicians. (Tr. 563-64, 566). These reports of seizures lacked objective
verification and the ALJ discussed at length the reasons for finding these reports less reliable. (Tr.
30-32.) Finally, the ALJ did find Plaintiff’s seizure disorder to be a severe impairment and
accounted for it in the RFC. (Id.) Therefore, the ALJ did not err in considering Plaintiff’s seizures.
           C. The ALJ Erred in Listing Plaintiff’s Depression as Non-Severe
       An ALJ must determine whether the claimant has a “severe” impairment that lasted, or is
expected to last, for at least twelve months. 20 C.F.R. §§ 404.1509, 416.909, 404.1520(a)(4)(ii),
416.920(a)(4)(ii). An impairment is severe if it imposes more than a minimal limitation on the
claimant’s ability to function. 20 C.F.R. §§ 404.1521(a), 416.921(a); SSR 96-3p. If the claimant
has a severe impairment, the ALJ proceeds to step three of the sequential evaluation. 20 C.F.R.
§§ 404.1520(a)(4), 416.920(a)(4). If not, then the ALJ must find claimant not disabled. Id.
“Severity is not an onerous requirement for the claimant to meet, but it is also not a toothless
standard, and [courts] have upheld on numerous occasions the Commissioner's finding that a
claimant failed to make this showing.” Kirby v. Astrue, 500 F.3d 705, 708 (8th Cir. 2007).
        Here, the ALJ did not find Plaintiff’s mental impairments severe. (Tr. 28-29.) However,
Plaintiff was diagnosed with major depressive disorder in early 2016. (Tr. 544, 546, 549, 556,
558-60.) Dr. Fuge’s notes, relied on heavily by the ALJ, also indicate Plaintiff was suffering from
symptoms of major depressive disorder and that he had been diagnosed with depression in the past.
(Tr. 558-59.) In fact, Dr. Fuge also diagnoses Plaintiff with major depressive disorder in 2017.
(Tr. 560.) The court in O’Conner-Spinner v. Colvin stated, “[w]e have not found a published
opinion from any circuit in which an ALJ declared that major depression was not a severe
impairment.” 832 F.3d 690, 697 (7th Cir. 2016). While the ALJ makes mention of Plaintiff’s
depression, the ALJ does not mention Plaintiff’s diagnosis of major depression prior to his



                                                  4
mother’s death or give reasons for discounting the opinions of the doctors who diagnosed Plaintiff
with major depression in 2016.
       Defendant makes several arguments as to why Plaintiff’s mental impairments were not
severe. One, Defendant argues Plaintiff’s mental impairments were caused by situational stressors
such as his mother’s death. (Doc. 16, p.6) While it does appear some situational stress such as his
mother’s death, financial issues, and his relationship with his wife contributed to some of
Plaintiff’s mental impairments, Plaintiff’s impairments were not merely linked to these stressors.
Plaintiff was first diagnosed with major depressive disorder in 2016, the year before his mother’s
death. (Tr. 543-44.) Further, the notes of Dr. Fuge are replete with references to childhood and
lifetime trauma, which may have contributed to his major depressive disorder. (Tr. 558-59.)
       Two, Defendant argues Plaintiff’s impairment lasted less than twelve months. This
argument is without merit because as mentioned above, Plaintiff was first diagnosed with major
depressive disorder in early 2016. (Tr. 558.) Dr. Fuge also diagnosed Plaintiff with major
depression in May 2017. (Tr. 560.) Thus, Plaintiff does meet the twelve-month duration
requirement.
       Three, Defendant argues Plaintiff had never required or underwent any psychological
counseling prior to seeing Dr. Fuge in 2017.      (Doc. 16, p. 6); (Tr. 559.) The cases cited by
Defendant, Milam v. Colvin, 794 F.3d 978, 985 (8th Cir. 2015) and Dukes v. Barnhart, 436 F.3d
923, 928 (8th Cir. 2006), note that conservative treatment can be used in finding the claimant lacks
credibility. However, the medical records themselves reflect a diagnosis of major depression or
major depressive disorder and treatment for such disorder. (Tr. 544, 546, 549, 556, 558-60.) A
diagnosis of major depression, “by definition, reflects a practitioner’s assessment that the patient
suffers from ‘clinically significant distress or impairment in social, occupational, or other
important areas of functioning.” O’Conner-Spinner, 832 F.3d at 697 (citing AM. PSYCHIATRIC
ASS’N., DIAGNOSTIC & STATISTICAL MANUAL OF MENTAL DISORDERS 679-80 (4th
ed. text revision 2000)). As such, a diagnosis of major depression in this case evidences more than
a minimal limitation in Plaintiff’s ability to do basis work activities.           See 20 C.F.R.
404.1520a(d)(1).
       Finally, Defendant argues that in any case, the ALJ found some of Plaintiff’s mental
impairments severe, proceeded with the sequential evaluation, and the fact she found the mental
impairments not severe had no impact on her RFC finding. (Doc. 16, p. 7.) While Plaintiff

                                                 5
contends the ALJ’s error requires automatic reversal, citing Nicola v. Astrue, 480 F.3d 885, 887
(8th Cir. 2007), automatic reversal is not required. Rouse v. Berryhill, No. 4:17 CV 2511 DDN,
2019 WL 13529384, at *5 (E.D. Mo. 2019) (“[m]ore recent cases . . . have tended to hold the
ALJ’s failure to list all the severe impairments at Step Two is harmless”). The question then
becomes whether the ALJ’s error was harmless. The Court finds the error is not harmless. Failure
to list severe impairments is harmless “so long as the ALJ adequately discusses the effects of those
impairments at the subsequent steps.” Id. Here, the ALJ only mentioned Plaintiff’s depression
once in analyzing the “Paragraph B” criteria (considering his depression only after his mother’s
death), did not specifically provide limitations in the RFC for Plaintiff’s depression, and failed to
adequately discuss his major depression at the subsequent steps of analysis. Therefore, the ALJ’s
error was not harmless, and remand is warranted.
 II.   The ALJ did not Err in Evaluating Plaintiff’s Subjective Symptoms
       Plaintiff next makes several arguments that the ALJ erred in failing to properly evaluate
his subjective symptoms. Plaintiff’s arguments are without merit. One, Plaintiff argues the ALJ
erred by making a determination about Plaintiff’s demeanor. The Social Security Administration
issued a new ruling, SSR 16-3p, which does not use the term credibility. Plaintiff argues because
SSR 16-3p eliminated the term “credibility,” the ALJ erred by making a determination of
Plaintiff’s demeanor while testifying. Yet, SSR 16-3p clarifies that the ALJ does need to assess
the degree to which the claimant’s allegations are consistent with the other evidence of record.
Here, the ALJ evaluated the consistency of Plaintiff’s testimony with the other evidence in the
record. (Tr. 31.) The ALJ found Plaintiff’s alleged symptoms inconsistent with the other evidence.
Thus, the ALJ did not err on this point.
       Two, Plaintiff argues the ALJ erred in considering his work on a dairy farm. However,
Plaintiff does not dispute the facts the ALJ relied on, but merely disputes the weight and
significance the ALJ assigned to Plaintiff’s work on a dairy farm. The ALJ was free to evaluate
Plaintiff’s subjective complaints along with his reported work history on the farm in making her
determination. See Tindell v. Barnhart, 444 F.3d 1002, 1006 (8th Cir. 2006); Harris v. Barnhart,
356 F.3d 926, 930 (8th Cir. 2004). The Court cannot say the ALJ’s determination on this point
was not supported by substantial evidence.
       Three, Plaintiff argues the ALJ discounted his reports of seizures. As discussed more fully
above, the argument fails. Plaintiff denied having recent seizures on March 24, 2017. (Tr. 532.)

                                                 6
The ALJ’s decision on this point was properly supported. The ALJ found Plaintiff’s complaints
were less than fully reliable because there was an absence of objective medical evidence,1
indications that Plaintiff responded well to medication, and because of Plaintiff’s daily activities
and other inconsistencies with Plaintiff’s complaints. Additionally, the records cited by Plaintiff,
allegedly evidencing seizures, pre-date the March 24, 2017 report in which Plaintiff denied having
seizures. (Tr. 532.) Thus, the ALJ did not err in evaluating Plaintiff’s subjective complaints of
recent seizures. See Turpin v. Colvin, 750 F.3d 989, 993-94 (8th Cir. 2014) (an ALJ may weigh
the subjective complaints of Plaintiff and discredit them if they are inconsistent with the evidence
as a whole).
       Finally, Plaintiff argues the ALJ ignored the extent of Plaintiff’s work activities after the
onset date and the fact that a sleep study confirmed Plaintiff had hypoxia and fatigue. This
argument overstates the ALJ’s obligation. “[A]n ALJ is not required to discuss every piece of
evidence submitted” and “[a]n ALJ’s failure to cite to specific evidence does not indicate that such
evidence was not considered.” Wildman v. Asture, 596 F.3d 959, 966 (8th Cir. 2010). The ALJ
properly considered Plaintiff’s work activity and the other evidence related to Plaintiff’s fatigue.
As such, the ALJ did not err on this point.
                                              Conclusion
       Having carefully reviewed the record before the Court and the parties’ submissions on
appeal, it is therefore ORDERED that pursuant to sentence four of section 205(g) of the Social
Security Act, 42 U.S.C. § 405(g), the decision of the Commissioner is REVERSED and
REMANDED for further proceedings. On remand, the ALJ should clarify, or in the alternative
reconsider her findings regarding Plaintiff’s major depression at step two. If the ALJ decides
Plaintiff’s major depression is a severe impairment, she should proceed with the sequential
evaluation.
       IT IS SO ORDERED.


                                                       s/ Roseann A. Ketchmark
                                                       ROSEANN A. KETCHMARK, JUDGE
                                                       UNITED STATES DISTRICT COURT

DATED: February 12, 2020

       1
          Most medical records cited by Plaintiff include his own self-reports to Doctors. They are not
substantiated by further medical testing and/or analysis.

                                                  7
